EXHIBIT 99.1 Las Vegas Sands Corp. Reports Landmark Fourth Quarter and Full Year 2011 Results Declares Annual Dividend of $1.00 per Share Fourth Quarter Net Revenue Increases 26.3% to Record $2.54 Billion Fourth Quarter Adjusted Property EBITDA Climbs 30% to Company and Industry Record $960.6 Million Fourth Quarter Adjusted Diluted EPS Climbs 35.7% to Record $0.57 Full Year 2011 Adjusted Diluted EPS Climbs 106.1% to Record $2.02 In the Fourth Quarter of 2011 Compared to the Fourth Quarter of 2010: · Consolidated Adjusted Property EBITDA Margin Increases 110 Basis Points to 37.8% · Macao Property Operations Adjusted Property EBITDA Increases 27.2% to Record $434.2 Million · Marina Bay Sands Adjusted Property EBITDA Increases 39.6% to Record $426.9 Million In the Year 2011 Compared to the Year 2010: · Consolidated Net Revenue Increases 37.3% to Record $9.41 Billion · Consolidated Adjusted Property EBITDA Increases 58.5% to Record $3.53 Billion Las Vegas, NV (February 1, 2012) — Las Vegas Sands Corp. (NYSE: LVS) today reported record financial results for the quarter and year ended December 31, 2011, and declared an annual dividend of $1.00 per share. Fourth Quarter Overview We are pleased to report record financial results for the fourth quarter and full year of 2011. Strong growth and record EBITDA margin at our Macao property portfolio, together with continued growth at Marina Bay Sands in Singapore and a solid performance from our domestic properties contributed to record revenue, operating income and EBITDA for the quarter. 1 The strong cash flow, liquidity and financial position of the company have allowed us to declare a recurring annual dividend. The Las Vegas Sands board of directors declared yesterday an annual dividend of $1.00 per common share to be paid quarterly, with the initial payment to be made on March 30, 2012 to shareholders of record on March 20, 2012. The Board of Directors of Sands China Ltd., the company’s majority-owned subsidiary which owns and operates the company’s Integrated Resort properties and other assets in Macao, declared on January 31, 2011 a dividend of HK$0.58 per share whichis expected tobe paid to Sands China Ltd. shareholders on or about February 28, 2012 to shareholders of record on February 20, 2012. In Macao, we experienced higher gaming volumes across our property portfolio, while adjusted property EBITDA reached a record $434.2 million and adjusted property EBITDA margin expanded to reach a market-leading 33.4%.The consistent growth of our higher margin mass table and slot businesses, together with the contribution from the important non-gaming (hotel, retail, mall and convention) components of our Integrated Resort business model, continue to drive revenue and EBITDA growth.We are also pleased to report that the initial investments we have made to expand our offerings in the VIP segment are clearly evident in our quarterly operating results, with the Four Seasons Hotel Macao and Plaza Casino generating a record quarterly EBITDA of $63.0 million and increasing its Rolling Chip volume by 63.9% compared to the same quarter last year.We expect to realize additional benefits from our initiatives in the VIP segment in the quarters ahead, as we roll out additional enhanced VIP facilities and service offerings throughout our existing property portfolio in 2012. We are extremely excited to be approaching the debut of the largest Integrated Resort development in the company’s history, Sands Cotai Central, the first phase of which will open approximately eight weeks from today.Located at the center of the COTAI Strip and directly across from The Venetian Macao and the Four Seasons Hotel Macao and Plaza Casino, the 13.7 million square foot Integrated Resort will add substantial scale to the COTAI Strip and will feature amenities and attractions designed to broaden and deepen Macao’s appeal as a destination for business and leisure travelers.Importantly, Sands Cotai Central will feature at completion more than 6,400 hotel rooms, which are a vital component for the future growth and continued maturation of the meetings, incentive, convention and exhibition business in Macao.We are confident that Sands Cotai Central will meaningfully contribute to important multi-night business and leisure visitation to Macao and will provide another strong platform for growth for our company. In Singapore, Marina Bay Sands produced a record $426.9 million of adjusted property EBITDA during the quarter and an EBITDA margin of 52.9%.Strong growth in VIP, mass gaming and slot volumes coupled with continued growth in visitation and non-gaming revenue streams including hotel, food and beverage, retail and entertainment reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as Singapore’s complementary business and leisure tourism offerings and transportation infrastructure continue to expand, we are confident that Marina Bay Sands will generate meaningful growth and outstanding returns for our company. In Las Vegas, The Venetian and Palazzo generated $80.9 million in adjusted property EBITDA during the quarter, slightly ahead of the fourth quarter last year.Table games drop was up 14.9% during the quarter reflecting strong baccarat play.Cash revenues from occupied rooms increased by more than 15% compared to the same quarter last year.In addition, 91% of our occupied rooms during the quarter were sold to cash-paying customers, compared to 82% in the fourth quarter of 2010.RevPAR increased 13.0% as our FIT, group meeting and convention businesses expanded.Sands Bethlehem produced a record fourth quarter with $22.5 million in adjusted property EBITDA.The property continues to benefit from growth in slot handle, table games play, and hotel revenues. 2 The reliable and predictable nature of the cash flows generated by our Integrated Resort business model, the successful execution of our deleveraging strategy, and the healthy margin profile of our property portfolio remain evident in our financial results.While we again achieved quarterly records for net revenue and adjusted property EBITDA, we are also pleased that the flow through to earnings remained strong, with adjusted earnings per diluted share increasing 35.7% to reach $0.57, compared to $0.42 in the quarter one year ago. Company-Wide Operating Results Net revenue for the fourth quarter of 2011 was a record $2.54 billion, an increase of 26.3% compared to $2.02 billion in the fourth quarter of 2010. Consolidated adjusted property EBITDA in the fourth quarter of 2011 increased 30.0% to a record $960.6 million, compared to $738.9 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 110 basis points to 37.8% in the fourth quarter of 2011, compared to 36.7% in the fourth quarter of 2010. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the fourth quarter of 2011 increased 35.7% to reach $663.3 million, compared to $488.7 million in the fourth quarter of 2010. The increase in operating income was principally due to stronger results across our portfolio of properties in Macao and at Marina Bay Sands in Singapore. Adjusted net income (see Note 1) increased to $460.9 million, or $0.57 per diluted share, compared to $340.1 million, or $0.42 per diluted share, in the fourth quarter of 2010. On a GAAP basis, net income attributable to common stockholders in the fourth quarter of 2011 increased 17.2% to $320.1 million, compared to $273.0 million in the fourth quarter of 2010, while diluted earnings per share in the fourth quarter of 2011 increased 14.7% to $0.39, compared to $0.34 in the prior year quarter. The improvement in our net income attributable to common stockholders reflects the increase in operating income, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.), and preferred stock inducement, repurchase and redemption premiums. Full year 2011 net revenue increased 37.3% to a record $9.41 billion, compared to $6.85 billion in 2010. Consolidated adjusted property EBITDA in 2011 increased 58.5% to a record $3.53 billion, compared to $2.23 billion in 2010. Consolidated adjusted property EBITDA margin increased 500 basis points to 37.5% in 2011, compared to 32.5% in 2010. Adjusted net income (see Note 1) was a record $1.64 billion in 2011, or $2.02 per diluted share, compared to $775.0 million, or $0.98 per diluted share in 2010. On a GAAP basis, full year 2011 operating income increased 102.4% to a record $2.39 billion in 2011, compared to $1.18 billion in 2010.Net income attributable to common stockholders increased 211.6% to $1.27 billion, or $1.56 per diluted share in 2010, compared to $407.5 million, or $0.51 per diluted share in 2010. The improvement in our net income attributable to common stockholders reflects the increase in operating income and lower net interest expense, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.), income tax expense, and preferred stock inducement, repurchase and redemption premiums. 3 Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 22.0% to $1.33 billion in the fourth quarter of 2011, compared to $1.09 billion in the fourth quarter of 2010. Adjusted property EBITDA for Sands China Ltd. increased 29.2% to $430.1 million in the fourth quarter of 2011, compared to $332.8 million in the fourth quarter of 2010. Net income for Sands China Ltd. increased 43.8% to $306.7 million in the fourth quarter of 2011, compared to $213.3 million in the fourth quarter of 2010. The Venetian Macao Fourth Quarter Operating Results The Venetian Macao continues to enjoy strong visitation and financial performance. The property delivered record adjusted property EBITDA of $283.3 million for the fourth quarter of 2011, an increase of 20.2% compared to the fourth quarter of 2010.Adjusted property EBITDA margin was a record 37.1%, an increase of 150 basis points over the fourth quarter of 2010. The Venetian delivered solid growth in gaming volumes in each segment of the business. Non-Rolling Chip drop was a record $1.10 billion for the quarter, an increase of 14.4% compared to the same quarter last year, while Non-Rolling Chip win percentage was 28.2%. Rolling Chip volume during the quarter increased 14.8% to a record $13.55 billion. Slot handle was a record $1.07 billion, an increase of 52.2% compared to the quarter one year ago.RevPAR increased 14.1% to a record $234 due to higher ADR and occupancy. The following table summarizes the key operating results for The Venetian Macao for the fourth quarter of 2011 compared to the fourth quarter of 2010: Three Months Ended The Venetian Macao Operations December 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 13.4% Rooms 15.2% Food and Beverage 29.6% Mall 34.5% Convention, Retail and Other 31.9% Less - Promotional Allowances ) ) ) -12.7% Net Revenues $ $ $ 15.5% Adjusted Property EBITDA $ $ $ 20.2% EBITDA Margin % 37.1% 35.6% 1.5 pts Operating Income $ $ $ 30.4% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 14.8% Rolling Chip Win %(1) 2.95% 2.99% -0.04 pts Non-Rolling Chip Drop $ $ $ 14.4% Non-Rolling Chip Win %(2) 28.2% 28.2% 0.0 pts Slot Handle $ $ $ 52.2% Slot Hold %(3) 5.9% 7.3% -1.4 pts Hotel Statistics Occupancy % 95.2% 88.8% 6.4 pts Average Daily Rate (ADR) $ $ $
